Citation Nr: 1133059	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and July 2005 to July 2006 with intervening reserve duty.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.

The claim was previously before the Board in January 2010.  The issue was remanded for additional development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A cervical spine disorder was not manifested during active service, was not manifested within the first post-service year, and did not develop as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A cervical spine disability, to include degenerative disc disease, was not incurred in or aggravated by service, and degenerative disc disease of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107, 5260 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a cervical spine disorder was received in October 2006.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in November 2006 and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in June 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in November 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in November 2006 and August 2010 to determine the nature and severity of his claimed disability. 

The Board notes that there are limited private treatment records within the file, only relating to his initial cervical spine injury, with no private treatment records dated after his second period of active service.  In a January 2010 remand, the Board specifically remanded the claim in order to obtain those records.  In a February 2010 letter and May 2010 follow-up letter, the RO requested the Veteran either obtain the private treatment records or sign and authorization so that the RO may obtain them.  The RO did not receive any response.  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative disc disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 

During the Veteran's first period of active service from July 1979 to July 1983, there are no complaints, diagnosis, or treatment for a neck disorder. 

In an August 1996 private treatment record, the Veteran was evaluated for complaints of chronic neck pain and stiffness with a range of motion that is diminished by approximately 80 percent with pain in the proximal shoulder region in a cape like distribution.  The pain is markedly increased with neck motion.  The Veteran reported that his pain stated about one year prior when he knocked a nest of bees over near his house and hit his head against a tree.  He reported treatment by various physicians including epidurals with some improvement.  

An MRI dated in September 1996 showed large central herniation at C4-C5 with cord impingement, and moderate right side C6-C7 herniation that does cause some deflection of the root and cord.  The diagnosis was cervical radiculopathy.  

The Veteran underwent a single level anterior discectomy and fusion at C4-C5 with autogeneous bone craft in November 1996.  In a November 1996 private progress note, the examiner noted that the disc herniation at C6-C7 would not be operated on due to the minimal or lack of symptoms attributable to that disc herniation. 

In a November 1996 post-operative follow-up, the Veteran reported resolving pain. 

The report of an examination conducted in July 2005 reflects that the Veteran reported a medical history of having surgery in which C4 and C5 were fused.  He reported that he had received a waiver to come into the Naval Reserves in 1999.  The examiner summarized that the Veteran had a C4-C5 neck surgery fusion.  

During the Veteran's second period of service from July 2005 to July 2006, the Veteran had complaints of back pain; however, they were specifically related to the low back or thoracolumbar spine.  The Veteran reported back pain during a March 2006 post-deployment health assessment.  In an April 2006 service treatment record, the Veteran complained of lower back pain. 

The Veteran submitted an October 2005 letter he had written to his family complaining of back pain from his body armor.

In an August 2006 post-service VA progress note, the Veteran reported he had an acute flare up last week of neck pain after doing some isometric exercises at home.  He reported that he took some Motrin with mild relief.  The Veteran reported no other issues at that time.  Upon examination, the examiner noted he was positive for paracervical pain without frank radiculopathy. 

A September 2006 VA MRI report found healed C4-C5 osseous fusions without apparent complication, and with mild spinal stenosis at this level.  A C5-C6 large disc extrusion that results in severe spinal stenosis and ilateral foraminal stenosisis as noted as well as a C6-7 disc extrusion, resulting in mild spinal stensosis.  

In his October 2006 claim, the Veteran asserted that his neck injury was aggravated by his individual body armor worn in service. 

During a November 2006 VA examination, the Veteran reported that his neck was aggravated during the "battle rattle" in Iraq and that it was bad last summer but has improved since he was released from active service.  He still has constant neck pain. The Veteran reported he had flare-ups of his spinal condition precipitated by Kevlar on head and body armor or having the neck in one position for a prolonged period.  Alleviated factors included removal of the armor or change of neck position.  The examiner referred to the September 2006 VA MRI report. 

In a September 2007 letter, the Veteran's private physician, G. S., M.D., reported that the Veteran has been under his care and treatment for cervical herniated discs with radiculopathy.  His opined that the Veteran's condition may have been aggravated by individual body armor and helmet he wore while in active duty with the military.  

During an August 2010 VA examination, the Veteran complained of intermittent neck pain since he hit a tree in 1998.  He reported he underwent surgery in 1998, and got a waiver to re-enter the Navy in 2005.  He stated he was seen by neurosurgery in September 2006 and declined more surgery.  The Veteran further reported he was in a car accident in 2007 which aggravated his neck pain.  After a physical examination, the examiner diagnosed cervical spine degenerative disc disease status post C4-C5 fusion.  

In an August 2010 addendum, the examiner opined that the Veteran's cervical spine disability existed prior to his second period of service and there is no chronic increase in the disability beyond the natural course of the disease by service as no other acute injury to the cervical spine is noted during the period of June 2005 to June 2006.  Also, there is no increase beyond the natural progress of the disease because there are no complaints of neck pain or treatment for neck pain, and no radiculopathy that developed during his second tour of duty. 



Analysis

Based upon the evidence of record, the Board finds that cervical degenerative disc disease was neither incurred nor aggravated in during active service.  Given the records showing extensive treatment in between the two periods of service, there is no question whatsoever that a cervical spine disorder existed upon entrance into the second period of service.  Moreover, the fusion surgery as noted on entrance into the second periods of service.  

The only issue in this case is whether the disorder was aggravated during the second period of service.  The August 2010 VA examiner's opinion is persuasive that the neck disorder was not aggravated beyond the normal progression of the disorder.  This opinion is shown to have been based upon an examination of the Veteran and a thorough review of the available medical evidence.

The Board recognizes that the Veteran's private physician opined that the Veteran's neck disorder "may have been" aggravated by his body armor worn in service; however, the Board finds this opinion is not as probative as the August 2010 VA examiner's opinion.  The private physician did not indicate a review of the claim file, nor did he provide a definite opinion on the matter, as the VA examiner did.  Furthermore, the Board notes that the United States Court of Veterans Appeals (Court) has held that the use of equivocal language such as "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

The Board has carefully considered the statements regarding the Veteran's cervical disabilities.  While the Board does not doubt the sincerity of his belief that his cervical spine disorder was aggravated as a result of his active service, these claims turn on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had neck pain in service, the Veteran is not competent to say that his neck pain was the result of a preexisting injury worsened beyond the natural progression of the disease.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection for a cervical spine disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


